The far-reaching, important and erroneous implications which may arise from the conclusion expressed in the majority opinion are the reason for my disagreement.
The power and jurisdiction of this Court to entertain a statutory appeal from an order of the Public Service Commission and to set aside or modify the same are pointed out with clarity and logic in the case of Gas Company v. Public ServiceCommission, 73 W. Va. 571, 80 S.E. 931. In that case it was held that the orders of the Commission are final and not subject to judicial review unless "(1) beyond the power which it could constitutionally exercise; or (2) beyond its statutory power; or (3) based upon a mistake of law". We are not concerned with the first two grounds of review, but it is said that the Commission made a mistake of law in granting the certificate to appellee. The finality of a finding of fact by the Commission is well and forcefully set forth in McKee v.Public Service Commission, 124 W. Va. 10, 18 S.E.2d 577, and also in the majority opinion. It is therefore unnecessary to advance reasons to substantiate the principle that in most instances a finding of the Commission is final. It would, therefore, follow that such finding cannot be disregarded by this Court, unless there is a concomitant finding that the Commission reached a conclusion by arbitrary and capricious methods. I do not think that the record herein discloses such action on the part of the Commission. *Page 701 
The reason assigned in the majority opinion for setting aside the finding of the Commission is that the Commission failed to make a finding as to the adequacy of service furnished by appellant, Reynolds Transportation Company, under its certificate of convenience and necessity as directed by the latter portion of subsection (a) Section 5, Article 2, Chapter 86, Acts of the Legislature, 1939. An analysis of the foregoing statute leads one to the conclusion that the Legislature was there dealing with competitive rather than supplemental services furnished by motor carriers. In this case Reynolds, the appellant, had a certificate of convenience and necessity for transportation of passengers between the Towns of Elkins and Parsons. The certificate granted to Meyer, the appellee, is limited to the carriage of passengers and baggage where the origin or destination of such carriage is beyond the Town of Parsons. The service rendered by Meyer does not compete with the local service rendered by Reynolds (the appellant) whose right to carry passengers and baggage where the termini of such carriage is Elkins or Parsons, or intermediate points. Owing to the diversity of service covered by the two certificates, the efficiency and adequacy of the service rendered by Reynolds was not in question.
There are other inhibitions which militate against the conclusion of the majority. In entertaining an appeal, it was reasoned in the case of Gas Co. v. Commission, supra, that the jurisdiction of this Court is derived from the provisions of the Constitution of this State conferring on this Court original jurisdiction in proceedings in mandamus and prohibition. The basis of the relief in a proceeding in mandamus is that the petitioner has been deprived of a right to which he is clearly entitled. Can it be said that the appellant, Reynolds, holding a certificate of convenience and necessity to transport passengers and baggage by motor vehicle between Elkins and Parsons has a clear legal right to transport all passengers between those points? I apprehend that the public convenience is or should be the controlling factor *Page 702 
in resolving that question. Is public convenience sub-served by requiring passengers whose journeys originate northeast of the Town of Parsons to alight from the Meyer's vehicles at Parsons and subsequently take Reynolds' vehicles to their destination, when such passengers, with convenience and dispatch, could have completed their journeys on the Meyer's vehicles? Or to reverse the operation, is it conducive to convenience to require a person travelling to a point northeast of Parsons to take passage on a Reynolds' vehicle and alight therefrom at Parsons when he could travel entirely on one vehicle? The foregoing questions provide their own answers. The axiomatic statement is made that transportation systems must have termini. It is also apparent that the fewer changes from vehicle to vehicle in the course of a journey lessen the inconvenience thereof. I think that the Commission acted within its jurisdiction and that the appellee is not entitled, as a matter of law, to monopolize the business of transporting passengers and baggage between the Towns of Elkins and Parsons unless the journey lies entirely between those points, or intermediate point, and I would therefore hold the order of the Public Service Commission entered herein valid.